Citation Nr: 1812756	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of frostbite of the right hand.

2.  Entitlement to service connection for residuals of frostbite of the left hand.

3.  Entitlement to service connection for residuals of frostbite of the right foot.

4.  Entitlement to service connection for residuals of frostbite of the left foot.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for residuals of frostbite of the hands and feet and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record indicates that the Veteran's tinnitus had its onset in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has tinnitus due to his in-service noise exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court of Appeals for Veterans Claims (Court) has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes and organic diseases of the nervous system (including tinnitus).  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed tinnitus.

Post-service VA treatment records include a March 1999 treatment report noting that the Veteran complained of tinnitus and vertigo, which he attributed to noise exposure.  He complained of tinnitus again in May 2011.

On VA examination in May 2012, the Veteran reported tinnitus, with an onset in the early 1980s.  The examiner diagnosed tinnitus, which she found was at least as likely as not a symptom associated with the Veteran's hearing loss.

In a September 2012 addendum opinion, the examiner determined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In so finding, she noted that the Veteran's in-service potential for noise exposure was conceded.  However, his service treatment records showed normal hearing upon enlistment and upon separation.  There were no significant threshold shifts in either ear between enlistment and separation. She indicated that per VA guidance, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and military noise exposure could not be assumed to exist.

During the Veteran's December 2017 Board hearing, the Veteran reported that he was a combat engineer in service and he was exposed to noise through working around diesel compressors.  He indicated that he never wore hearing protection.  In addition, the Veteran indicated that his tinnitus started in service.  It used to come and go, but was now just constant.

The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

The Board acknowledges the VA examiner's opinion; however, the examiner discussed only the lack of hearing loss threshold change as proof that there was no objectively verifiable noise injury in service, in determining that tinnitus was not related to service, when noise exposure has been conceded.  The Board accordingly affords this opinion little probative value.
 
Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service. Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258   (2015).


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

Although the Board regret the delay, upon review of the claims file, the Board finds that additional development on the remaining claims is warranted.

Frostbite Residuals

The Veteran contends that he suffers from numbness of the hands and feet related to cold weather injury incurred in service while he set up bridges in Germany as a combat engineer.

The Veteran's service treatment records reflect diagnosis of metatarsalgia of the feet (for which he is already service-connected) but otherwise, there is no complaint, finding or diagnosis with respect to frostbite or a cold weather injury of the hands or feet.  However, he is competent to discuss symptoms such as numbness and color changes in cold weather, and the Board finds him credible in this regard.

Post-service VA treatment records include a June 2004 report notes that the Veteran complained of left middle finger tenderness and coolness to the touch.   The examiner noted left finger pain, coolness and possible cyanosis or coolness to the touch.  There were some very subtle skin changes.  Microembolus versus vasculitis versus immunologic arthropathy was possible.  Arterial Doppler was obtained and there was no abnormality noted in the large vessels; however, digital pressure in the third left finger was noted.

An October 2006 report reflects complaint of right third finger numbness and pain, especially in cold.  He also felt that his feet were cold in the morning when he woke up, and then they were on fire when he stood up. 

The treatment provider noted that the Veteran had been diagnosed with Berger's disease in the past, probably secondary to smoking.  Nerve conduction studies to evaluate any neurological disability were also recommended, but the Veteran did not appear for scheduled studies.

On VA treatment in December 2012, the Veteran reported that he had sensitivity to cold weather and related this to cold weather exposure he had when he was in service.  The treatment provider noted that the Veteran likely had some mild peripheral vascular disease at least in part by smoking as well as possibly by his past cold weather injuries.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Given that the evidence of record suggests potential relationship between the Veteran's feet and hand symptoms and his cold exposure in service, the Board finds that an examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.




Hearing Loss

The Veteran contends that he is entitled to service connection for hearing loss due to in-service noise exposure.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed hearing loss disability.  

On VA examination in May 2012, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the claimed hearing loss was not as least as likely as not caused by or a result of service.  In so finding, the examiner noted that the Veterans' separation examination showed normal hearing loss and that the record revealed in service and post-service occupational and recreational noise exposure.  She concluded that the "medical evidence for and against the Veteran's claim was weighed, and did not support a military noise exposure etiology at a level of 'at least as likely as not.'"

The examiner failed to provide any significant rationale for how she weighed the evidence and reached this conclusion.  

Moreover, the examiner appears to have based her opinion, in part, on the lack of threshold shift in service when the absence of evidence of such hearing loss in service is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that a clarifying examination with medical opinion is necessary to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:
 
1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records.

2.  The AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed residuals of frostbite of the feet and hands.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identity any neurological/vascular disorder of the hands and/or feet.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder related to the hands or feet had its onset in service or is otherwise medically related to service, to include cold weather injury therein.

In providing the requested opinion, the examiner should consider and address the VA treatment records discussing potential neurological or vascular disorder related to cold weather exposure.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  In addition, he is competent to report exposure to cold in service and the examiner is instructed that he is credible in this regard.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. Schedule the Veteran for examination pertaining to the claimed bilateral hearing loss.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify whether the Veteran has a bilateral hearing loss disability for VA purposes.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a hearing loss disability was incurred in service or are otherwise medically related to service, to include noise exposure therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.  In addition, the examiner is advised that in-service noise exposure is conceded.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


